NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ALBERT M. ROBINSON,               )
                                  )
           Appellant,             )
                                  )
v.                                )                 Case No. 2D18-130
                                  )
SECTION 23 PROPERTY OWNER'S       )
ASSOCIATION, INC.; NANCY PERAINE; )
JOSEPH WILFRED HARRIS; NICHOLAS )
THEISS; VICTORIA CRAIG; CHARLES   )
DONALD PETERS; RONALD             )
DAUGHERTY; KATHLEEN GILL; HARVEY )
GOLDSTEIN; PEER BUILDERS;         )
CARLSON & SOFORTH; EARLE JAY      )
CARLSON; RONALD E. WOODS; KAREN )
LYNNE PERRY; and TERESA LYNN      )
BOUCHER,                          )
                                  )
           Appellees.             )
                                  )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Kimberly C. Bonner, Judge.

Albert Robinson, pro se.

Richard Akin II of Henderson, Franklin,
Starnes & Holt, P.A., Fort Myers, for
Appellees.


PER CURIAM.


             Affirmed.
LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-